Title: From George Washington to John Hancock, 25 July 1777
From: Washington, George
To: Hancock, John



Sir
[Ramapo, N.J.] ½ after 8 A.M. July 25th 1777

I do myself the Honor to transmit you the Inclosed Letter from Govr Franklin which came this Minute by Express.
As Mr Franklin was confined by order of Congress, I could not think myself at liberty to answer him on the subject of his request and therefore have referred it to their consideration. At the same time I would observe his situation is distressing and must interest All our feelings, as I have no doubt of the great indisposition of his Lady. I should suppose after his solemn assurances and being laid under such further restrictions as Congress may judge necessary to impose upon him, that he might be indulged to see her. Humanity & Generosity plead powerfully in favor of his Application and I am certain it will be duly considered. If it is granted he should have the earliest notice or the end & the views

of Congress may be disappointed in the death of Mrs Franklin before his arrival. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

